Citation Nr: 1702562	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  09-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to the service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Air Force from April 2002 until March 2006.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ), and a transcript of that proceeding has been associated with the claims folder.  In a July 2014 letter, the Board informed the Veteran that the VLJ who conducted the hearing was no longer employed by the Board, and the Veteran was offered the opportunity to testify at a hearing before a current VLJ, pursuant to 38 C.F.R. § 20.717 (2016).  The Veteran declined that opportunity by not responding within the 30 day time period, and the Board will proceed with the appeal.

This matter was previously remanded by the Board in September 2011, March 2013, and February 2015.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Although further delay is regrettable, remand is required to fulfill VA's duty to assist in securing an adequate VA examination and opinion that complies with the Board's prior remand directives, and to obtain outstanding medical records from the Veteran's period of service. See generally 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).   When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Also, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2012, the Veteran underwent a VA headache examination and a VA traumatic brain injury (TBI) examination. The examiner opined that the Veteran's currently diagnosed headache condition was at least as likely as not incurred in or caused by his period of active service.  In support of that opinion, the examiner noted that the Veteran had subjectively reported head trauma while in Israel, that those medical records had been lost, and that his headaches started after his head trauma.  The examiner then referred to the TBI exam that was to be conducted later. 

At the VA TBI examination, the Veteran gave a history of a concussion in 2004 after hitting his head during a war simulating exercise.  He reported loss of consciousness for an unknown period of time and treatment at a hospital in Israel where he was told he had a concussion.  He reported that his headaches had first started in 2003, but became worse after the 2004 concussion.  In assessing TBI residuals, the examiner initially noted that the Veteran had subjective symptoms of TBI, to include headaches and then later in the report indicated the Veteran did not have subjective symptoms or residuals attributable to a TBI, such as migraine headaches.  Following review of the claims file, the examiner opined that there was no evidence that the Veteran had been diagnosed with a TBI in 2004, and that it would be resorting to mere speculation to say that the Veteran's claim of migraine headaches started after his head trauma.  In support of that position, the examiner noted that, at a May 2008 TBI screen, the Veteran responded that he had never been diagnosed with a TBI and that although he had been exposed to blasts he had no immediate symptoms.  The examiner then stated that the Veteran had provided contradictory testimony regarding the onset of his headache symptoms.  

In a November 2012 addendum opinion, the TBI examiner further opined that the Veteran's currently-diagnosed headaches were unrelated to head injuries that occurred on May 2002, February 2004, and April 2005 as there were no complaints of headaches at the time of the injuries, and there was no evidence of treatment for headaches in the service treatment records (STRs).  

In the March 2013 remand, the Board noted that the 2012 TBI examiner incorrectly indicated that the Veteran did not have current complaints of migraine headaches.  In the February 2015 remand, the Board also noted that the November 2012 addendum opinion associated with the claim file was missing a page and that the addendum did not clearly reflect that the Veteran's contentions of onset and continuity of symptomatology were considered.  
In a December 2012 statement, the Veteran reported that he had a TBI while stationed in Israel and that since then he has had chronic migraines.  The Veteran reported that, when he was stationed near the Gaza Strip, he was more concerned about his safety than preserving his medical records.

The Veteran was afforded another VA examination in April 2016.  The Veteran reported that his headaches began in 2003 while he was stationed in Korea, and worsened after the 2004 head injury.  The Veteran then clarified that he did not have headaches after the 2002 head injury.  He also reported that he would get headaches during flare-ups of back pain.  In pertinent part, the examiner opined the Veteran's migraine headaches were unrelated to his period of service.  In support of that opinion, the examiner directly quoted the rationale from the November 2012 addendum opinion previously determined to be inadequate for failure to consider lay testimony regarding onset and continuity of symptomatology.  Unfortunately, this renders the opinion of the April 2016 VA examiner likewise inadequate.  Moreover, the examiner indicated that the Veteran did not have documented in-service complaints of headaches, but the Veteran's STRs show that the Veteran reported headache symptoms in December 2005 and January 2006.  Accordingly, remand is necessary to secure an adequate VA examination and opinion.  In this regard, the Board notes that the 2012 and 2016 VA examiners were nurse practitioners.  In light of the multiple inadequate opinions of record, an opinion should be secured from a neurologist, or similarly qualified medical professional.

The 2016 examiner also opined that the Veteran's headaches were not aggravated beyond the normal progression of the disorder by the Veteran's service-connected lumbosacral strain.  Although the examiner did indicate that the Veteran's back pain may contribute to episodic flares of migraine headaches, the examiner stated that this did not equate to a permanent aggravation of his migraine headache condition.  The Board notes that the Veteran's attorney has cited to the examiner's statement regarding episodic flares as evidencing the criteria for secondary service connection has been met.  However, the examiner specifically stated that the episodic flares did not equate to a permanent aggravation of the Veteran's headache condition.  Evidence of permanent aggravation is necessary to warrant secondary service connection.  
Lastly, at the January 2012 VA TBI examination, the Veteran reported that he was treated for a concussion at a hospital in Israel in 2004.  There is nothing in the record to indicate that efforts were made to obtain these records, and they are of significant relevance to this claim.  On remand, all appropriate efforts must be made to identify and obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the name of the hospital at which he was treated in Israel for a concussion in 2004, and the approximate dates he received treatment.  

2.  Even if the Veteran does not provide any response or additional information, contact the appropriate records repository, to include the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate location to obtain the Veteran's inpatient hospital records to include any documentation of the Veteran's reported treatment for a concussion.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination with a neurologist or similarly qualified medical professional to determine the etiology of the Veteran's migraine headaches.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The following opinions are requested:

(a) Is it at least as likely as not (50 percent or more probability) that the Veteran's migraine headaches were incurred in or aggravated by his period of active service?  The examiner's attention is directed to the following: (1) any 2004 hospital records obtained as a result of action taken pursuant to this remand; (2) the Veteran's competent lay testimony regarding onset and continuity of symptomatology; and (3) the Veteran's STRs showing head traumas documented in May 2002 and April 2005, and reports of headaches in December 2005 and January 2006.   

(b) Is it at least as likely as not (50 percent or greater probability) that migraine headaches are proximately due to, or caused by, the Veteran's service-connected lumbosacral strain?  

(c) Is it at least as likely as not (50 percent or greater probability) that migraine headaches are aggravated (increased in severity beyond the normal progress of the disorder) by the service-connected lumbosacral strain?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 38 C.F.R. § 3.310 (2016). 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion and identify precisely what facts could not be determined.  He/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  Then, readjudicate the claim for service connection for migraine headaches, to include as secondary to the service-connected lumbosacral stain.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

